Citation Nr: 1142963	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  08-00 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral tinnitus.

2.  Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel





INTRODUCTION

The Veteran served on active duty from August 1979 to August 2005.

This case comes before the Board of Veterans' Appeals (Board) from a September 2006 rating decision by the Pittsburgh, Pennsylvania Regional Office (RO) of the Department of Veterans Affairs (VA) which denied the benefits sought.

The issue involving service connection for a heart disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma while working with military aircraft noise for a lengthy period of time.  

2.  The balance of the evidence reflects that bilateral tinnitus was incurred in service due to exposure to acoustic trauma. 


CONCLUSION OF LAW

Bilateral tinnitus was incurred in active duty service. 38 U.S.C.A. §§ 1101,1110, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.159, 3.303, (2011). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran claims entitlement to service connection for tinnitus as due to noise exposure from aircraft in service.  


I.  Duty to Notify and to Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  However, in the decision below, the Board has granted the claim for service connection for tinnitus.  Therefore, the benefit sought on appeal has been granted in full.  Accordingly, regardless of whether the notice and assistance requirements have been met in this case, no harm or prejudice to the appellant has resulted. See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

II.  Service Connection for Tinnitus

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson; see Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); Espiritu, 2 Vet. App. at 494- 95 (lay person may provide eyewitness account of medical symptoms); see also Harvey v. Brown, 6 Vet. App. 390, 394 (1994).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claims or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case the claims must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107.

In this case, the Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of tinnitus.  His June 1979 entrance examination revealed normal ears and hearing, with the accompanying report of medical history denying hearing loss or ear trouble.  The service treatment records did show episodes of treatment for ear problems including an ear canal abrasion in March 1991 and right otitis externa in November 1994.  However, no mention of tinnitus is shown in the service treatment records, including multiple evaluations for hearing conservation purposes.  In fact, his May 2005 retirement examination documented the Veteran as having normal ears and drums.  An audiogram also showed him to have normal hearing at that time.  He also denied a history of ear trouble or hearing loss in the accompanying report of medical history.  

On his DD-Form 214, the Veteran's military occupational specialty is noted to be that of senior enlisted aviation maintenance.  The service treatment records show that he was examined multiple times for duties aboard a flight deck.  His position was shown to include working as "plane captain/airframes," and "airframes/QA."  Thus aircraft noise exposure is shown and conceded.  

The Veteran first alleged having tinnitus in his January 2006 claim, roughly six months after service.  At that time, he reported "chronic tinnitus" and indicated that the service treatment records would support his contentions.  

The report of an April 2006 VA general examination noted that the Veteran denied auditory problems, except that he complained about bilateral tinnitus.  He was noted have been stationed on an aircraft carrier a number of years below the flight deck, and was thus exposed to a lot of noise.  The rest of the ears examination was unremarkable.  The diagnosis was bilateral tinnitus, intermittent.  There were plans for an audiology test later, with results to be submitted with this examination.  

The VA audiological examination that was done in May 2006, was conducted without benefit of the claims folder review.  However, the examination did note the Veteran's reports about having noise exposure from aircraft engines, although he stated he used personal hearing protection.  The audiological examination showed that the Veteran's hearing was within normal limits bilaterally.  However, a complaint of mild bilateral periodic tinnitus was noted.  The examination contained no opinion as to the actual etiology of this tinnitus.  

The VA records from 2006 did not provide any significant findings regarding the Veteran's claimed tinnitus.  He is noted on review of systems in July 2006 to deny ringing in his ears.  Examination of the ears was unremarkable, aside from cerumen impaction noted in the right ear.  In August 2007 he again denied ringing in the ears according to the review of systems, and no significant ear findings were made.  No other findings regarding tinnitus were made in the 2007 VA records.  

In his December 2008 substantive appeal, the Veteran stated that he had never denied having tinnitus, indicating that there had been a misunderstanding by the examining physician.  He again pointed out that as a career Naval enlisted man, he had exposure to noise in the Navy.

Based on a review of the foregoing, the Board finds that the evidence for and against the claim is at least in equipoise.  Affording the Veteran the benefit of any doubt, service connection is warranted for bilateral tinnitus.  While service treatment records made no mention to tinnitus, the Board notes that the Veteran has submitted lay evidence, in the form of his own statements, indicating how his injury took place as acoustic trauma from his lengthy career which entailed exposure to aircraft noise.  He has also related the onset of tinnitus as taking place shortly after service. 

As noted earlier, lay statements may serve to support claims by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  See also Robinson v. Shinseki, No. 2008-7096 (Fed. Cir. March 3, 2009) (nonprecedential) (confirming that, "in some cases, lay evidence will be competent and credible evidence of etiology"). 

The Veteran is competent to testify about his exposure to noise exposure and to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation.") 

The medical evidence in this case is equivocal, as the April 2006 VA general examination and the May 2006 audiological examination essentially did not answer the question as to whether the Veteran's tinnitus was likely related to service.  Likewise, the evidence in the 2006 and 2007 records does not show a constant tinnitus condition, as the Veteran is periodically shown to deny ringing in the ears.  

The Veteran's lay contentions in this case are competent evidence describing events that took place, such as the acoustic trauma, and the observable manifestations of the tinnitus.  See Jandreau, Buchanan and Robinson, supra.  The Board also finds the lay evidence credible, as it is consistent with the history of his service, as verified by his service department records.  Moreover, he claimed service connection for tinnitus relatively soon after separation from 20 years of service, and as such, there is not a lengthy period of time between his noise exposure and the onset of complaints.  Indeed, the Board notes that there is no evidence to directly contradict the Veteran's history of in-service noise exposure or onset of tinnitus, and there is no evidence of post-service noise exposure.  

Accordingly, having considered the available evidence, and affording the Veteran consideration of the benefit of the doubt, service connection is warranted for bilateral tinnitus. 


ORDER

Service connection for bilateral tinnitus is granted. 


REMAND

With regard to the heart condition, it is necessary to remand the matter for additional development.  The RO initially denied this claim on the basis that there was no current cardiac condition.  Later, the RO denied the claim on the basis that the condition (diagnosed as atrial septal aneurysm), was a congenital condition and therefore not subject to service connection.  See the statement of the case of November 2007.  

The Board notes that congenital or developmental defects are not "diseases" or "injuries" within the meaning of applicable statutes and regulations. 38 C.F.R. § 3.303(c).  However, service connection may be warranted where a congenital or developmental defect is subject to a superimposed injury or disease.  As discussed above, although congenital or developmental defects are not diseases or injuries within the meaning of applicable legislation concerning service connection, VA's General Counsel, has held that service connection can be granted for congenital abnormalities which are aggravated by service.  Under VAOPGCPREC 82-90 a disease considered by medical authorities to be of familial (or hereditary) origin by its very nature preexists claimants' military service; however, service connection for congenital, developmental or familial diseases could be granted if manifestations of the disease in service constituted aggravation of the condition. VAOPGCPREC 82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990) (a reissue of General Counsel Opinion 01-85 (March 5, 1985)).  

The Board notes that an April 2006 VA general examination failed to adequately address this question.  Additionally the 2006 examination could not have included consideration of results from subsequent echocardiogram reports from July 2006 and August 2007, which have not been addressed by an examiner.    

In an October 2011 brief, the Veteran's representative requested that the Veteran be afforded a new VA examination.  Thus a VA medical opinion is necessary to ascertain whether there is any aggravation of any preexisting heart condition including aggravation of a congenital, developmental or familial disease during service.

Following the additional development, this matter must be readjudicated to include considerations of whether the Veteran had a preservice disability aggravated by service. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and ask that he identify all sources of treatment for any heart disorders/conditions he may have.  The Veteran should be asked to furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified.  Copies of the medical records from all sources (not already in the claims folder) should then be requested.  All records obtained should be added to the claims folder.  If requests for any private or non-VA government treatment records are not successful, the AOJ should inform the Veteran of the non-response so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claims.  38 C.F.R. § 3.159 (2011).

2.  Upon completion of #1, the AOJ should make arrangements with the appropriate VA medical facility for the purpose of obtaining a VA cardiovascular examination, to determine the nature and etiology of the Veteran's claimed heart disorder.  The claims file and a separate copy of this remand must be made available to and reviewed by the examiner prior and pursuant to conduction and completion of the examination, and the examination reports must be annotated in this regard.  The examiner should perform any tests or studies deemed necessary for accurate assessments.  The results of any testing must be included in the examination report.  The examiner is requested to review the pertinent medical records, examine the appellant and provide a written opinion as to the presence, etiology and onset of his claimed heart disorder(s), including any congenital conditions. 

Specifically, the examiner should express opinions on the following questions:

(a) What is the diagnosis (are the diagnoses) of the veteran's current heart disorder(s); 
(b) If any diagnosed heart disorder is shown to have preexisted any period of active service, was there:

(1) a pathological worsening of the preexisting condition during any period of active service? 
(2) if yes, was the increase in severity due to the "natural progress" of the disorder or was the increase beyond that which would be considered the "natural progress" of the disorder?; 
(3) if any preexisting condition is shown to be a congenital condition of the heart,  was such condition subject to a superimposed injury, as the result of active service?

(c) for any heart condition diagnosed which is not shown to have preexisted service, opine whether it is at least as likely as not that any such  disorder had its onset in any period of active service or is related to any event or episode of service.  The examiner must provide a rationale for any opinion reached. The claims folder and a copy of this remand should be made available to the examiner. 

3.  Following completion of the above development, the AOJ should readjudicate the Veteran's claims.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC), which reflects consideration of all additional evidence received.  It must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and discussion of all pertinent regulations, to include discussion of aggravation when adjudicating the heart claim.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration.  No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may result in adverse consequences.  38 C.F.R. § 3.655 (2011).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


